     Case: 1:20-cv-07287 Document #: 20 Filed: 12/10/20 Page 1 of 2 PageID #:2681




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PEANUTS WORLDWIDE LLC,
                                                      Case No. 20-cv-07287
               Plaintiff,
                                                      Judge Andrea R. Wood
v.
                                                      Magistrate Judge Maria Valdez
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

               Defendants.


                                      NOTICE OF FILING

        PLEASE TAKE NOTICE that Plaintiff, by its counsel, has filed Plaintiff’s Ex Parte

Motion for Entry of a Temporary Restraining Order, Including a Temporary Injunction, a

Temporary Asset Restraint, and Expedited Discovery, Motion for Electronic Service of Process

Pursuant to Fed. R. Civ. P. 4(f)(3), and Motion for Leave to File Under Seal (the “Motions”).

        Pursuant to Eighth Amended General Order 20-0012, Plaintiff has not noticed the

Motions for a hearing, but Plaintiff is available for a telephonic hearing if requested by the Court.
   Case: 1:20-cv-07287 Document #: 20 Filed: 12/10/20 Page 2 of 2 PageID #:2682




Dated this 10th day of December 2020.   Respectfully submitted,

                                        /s/ Justin R. Gaudio
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson Martin
                                        Isaku M. Begert
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law
                                        ibegert@gbc.law

                                        Counsel for Plaintiff Peanuts Worldwide LLC




                                           2
